DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-21 are pending as amended on 10/7/2022. Claims 1, 2, 4-13 and 16-20 stand withdrawn from consideration.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 10/7/2022. In particular, claim 1 has been amended to contain previously unrecited structural limitations, and new claim 21 has been added. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 previously recited a polyimide comprising 20 to 300 structural units derived from a first bis(anhydride) and a diamine, and a linking unit derived from a second dianhydride. Claim 14 has been amended to recite 20 to 300 consecutive structural units derived from a first bis(anhydride) and a diamine according to a formula (I), and a linking unit derived from a second dianhydride. 
The specification as filed describes a process (related to providing a polyimide product as presently recited) wherein an existing polyimide is reacted with diamine to produce a second (amine-terminated) lower molecular weight polyimide [0007]; the amine-terminated second polyimide is then reacted with a second bis(anhydride) to produce a final polyimide [0009]. See also instant example 2 [0049-51]. The exact phrasing in amended claim 14 (i.e., “consecutive structural units derived from a first bis(anhydride) and a diamine…” (emphasis added)) does not appear in the claims or specification as originally filed. However, one having ordinary skill in the art would have understood that a final polyimide produced according to the method described in [0007] and [0009], and as exemplified in instant example 2, must have segments of consecutive structural units formed from the dianhydride and diamine monomers used to prepare the first polyimide, as well as “linking units” comprising structure derived from the second dianhydride reacted with the second polyimide. (Applicant created a helpful scheme showing an example of a sequence of reactions encompassed by such process steps (which are also recited in new claim 21) on p 9 of the remarks filed 10/7/2022.) 
However, the range of 20-300 structural units recited in original claim 14 and described in the specification as filed [0005] refers to a total number of the structural units in the final polyimide. In contrast, as amended, claim 14 encompasses a polyimide having multiple segments of 20-300 consecutive structural units of first dianhydride and diamine (e.g., segments of second polyimide) which are separated by a linking unit comprising structure derived from a second dianhydride. In other words, amended claim 14 encompasses polyimides having more than 300 total structural units, because the range of 20-300 structural units recited in amended claim 14 now limits the length of each segment of consecutive structural units, rather than a total number of structural units in the polyimide, as it did in original claim 14. 
While the originally filed specification reasonably describes a polyimide having segments of consecutive structural units derived from a first dianhydride and diamine (as discussed above), there is no description in the specification as originally filed of the quantity of the structural units within each segment of consecutive structural units. Therefore, because there is no description in the specification as filed of 20-300 consecutive structural units derived from a first dianhydride and diamine, amended claim 14, as well as dependent claims 15 and 21, fail to comply with the written description requirement of 35 U.S.C. § 112(a).

Claim Rejections - 35 USC § 103
Claim(s) 14, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dellacoletta (US 5262516) in view of Poe et al (US 2012/0190802).
As to claims 14 and 15, Dellacoletta discloses a polyetherimide-polyimide copolymer produced by a first step of reacting an aromatic bis(ether anhydride) (corresponding to the presently recited first bis(anhydride)) with an organic diamine (col 2 lines 28-45) in excess relative to the anhydride to produce an amine-terminated polyetherimide oligomer (col 6, lines 4-14). In a second step, a dianhydride (preferably pyromellitic dianhydride, col 8, line 18) and chain stopper is added to the amine-terminated oligomer to increase the Tg and eliminate the brittle nature of the final polyetherimide copolymer (col 7, lines 39-45; col 8, lines 28-34). Dellacoletta exemplifies a copolymer wherein the amine-terminated oligomer is prepared from bisphenol-A dianhydride and m-phenylenediamine, and wherein the dianhydride added to the oligomer is pyromellitic dianhydride (Example I, columns 9-10). 
The copolymer disclosed by Dellacoletta, as described above, contains consecutive structural units derived from the dianhydride and diamine utilized to form the amine-terminated oligomer (i.e., from BPADA and meta-phenylenediamine, which react to form a structural unit according to instant formula I, and are the species recited in claim 15) and a linking unit derived from the dianhydride added in the second step (i.e., pyromellitic dianhydride, which corresponds to the presently recited second bis(anhydride), and is the species recited in instant claim 15). 
Dellacoletta teaches that polyetherimides are well-known, high performance engineering thermoplastics (col 1, line 18-21) and discloses commercial purposes including films, molding compounds and coatings (col 1, lines 50-54). However, Dellacoletta fails to teach the molecular weight of (or number of structural units in) the oligomer, and fails to teach the molecular weight and stoichiometry of the final polyimide. 
 Poe teaches that polyimides are an important class of polymeric materials known for many desirable performance properties [0004]. Poe provides background teachings regarding polyimide synthesis and properties. Poe’s disclosure shows the general scientific and engineering principles which would have been understood by the person having ordinary skill in the art at the time of the invention. 
Poe teaches that polyimides are formed from diamine and dianhydride monomers, and that it is possible to mix different varieties of each type of monomer to produce polyimides with different properties [0019-21]. Poe names several examples of diamines that can be used to make polyimides, including m-phenylenediamine [0023], and several examples of dianhydrides, including pyromellitic dianhydride and bisphenol A dianhydride [0023], and discloses that the characteristics of the final polymer are significantly impacted by the choice of monomers used [0026]. Poe further teaches that the diamine and diacid monomers are generally added in approximately 1:1 molar stoichiometry, and that increasing the deviation from a 1:1 stoichiometry predictably reduces that average polymer chain length [0033]. Poe discloses that chain length impacts polymer properties: a longer polymer chain improves the mechanical toughness and durability of a final film up to a critical molecular weight, above which additional increases do not provide additional improvement [0034]. Longer chain lengths tend to increase viscosity [0036]. Endcappers (monofunctional reactants) can also be used to predictably limit polymer chain length [0038].
Dellacoletta teaches that in producing the amine-terminated oligomer, the diamine is employed in stoichiometric excess relative to the dianhydride, and discloses a range of 1.1-5 moles of diamine per mole of dianhydride (col 6, lines 5-14). Considering Poe’s disclosure, one having ordinary skill in the art would have understood that, as the number of moles of diamine per mole of dianhydride used to make the oligomer increases, the molecular weight of the oligomer decreases. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Dellacoletta’s first step of producing an amine-terminated oligomer utilizing any ratio of diamine:dianhydride within the range disclosed by Dellacoletta in order to achieve the desired oligomer chain length and solution viscosity, including a ratio corresponding to a chain length within the presently recited range of 20-300 consecutive structural units. 
Additionally, considering Poe’s disclosure, when carrying out Dellacoletta’s subsequent reaction of amine-terminated oligomer, dianhydride and chain stopper, it would have been obvious to the person having ordinary skill in the art to have selected any appropriate molar stoichiometry of amine-terminated oligomer to dianhydride and any appropriate amount of chainstopper in order to achieve the desired molecular weight and associated properties/viscosity of the final polyimide, including a molar stoichiometry and amount of chain stopper corresponding to a polyimide weight average molecular weight and anhydride-amine stoichiometry within the presently recited ranges.  
As to claim 21, modified Dellacoletta suggests a polyimide according to claim 14, as set forth above. Claim 21 recites a first product-by-process step of reacting a first polyimide with a diamine to produce a second polyimide having an excess of amine groups. In contrast, Dellacoletta teaches a process wherein a polyimide having an excess of amine groups is produced by reaction of dianhydride with excess diamine. Despite differences in the methods by they are obtained, a polyimide having an excess of amine groups as disclosed by Dellacoletta has a final structure which is the same as a polyimide having an excess of amine groups produced according to the method recited in claim 21.
Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113). The process limitations are only given consideration regarding patentability if there is criticality to the structure implied by the steps of the process. Because no such criticality has been demonstrated to the present process step of reacting a first polyimide with a diamine, the polyimide suggested by modified Dellacoletta is encompassed by claim 21, notwithstanding any difference in the method by which the polyimide is obtained. 

Response to Arguments
The previously set forth rejections have been overcome by Applicant’s amendments to the claims. New rejections have been set forth above.
To the extent that they are relevant to the presently amended claims, Applicant’s argument on p 9 of the remarks filed 10/7/2022 are addressed: Applicant has provided a scheme showing the structure of a polyimide defined by present claim 1, which is the product of the method of claim 1. The examiner notes that claim 14 is not dependent on claim 1, and does not recite any method steps. Therefore, while claim 14 may encompass a polymer as described by Applicant on p 9, claim 14 is not limited to such a polymer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766